Opinion issued July 15, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-21-00308-CV
                            ———————————
         IN RE J-M MANUFACTURING COMPANY, INC., Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, J-M Manufacturing Company, Inc. (“J-M”), filed a petition for writ

of mandamus challenging the trial court’s denial of its request that “all trial

proceedings . . . be reported by a certified court reporter.”1 J-M requested that this



1
      The underlying case is Andrea Jean Thompson, Individually and as Executrix of the
      Estate of Tracy Dean Thompson, Deceased, and Mandy Thompson Zorn v. J-M
      Manufacturing Company, Inc., Individually and as Successor in Interest to J-M A/C
      Pipe Corporation, No. 2018-10109, in the 270th District Court of Harris County,
      Texas, the Honorable Dedra Davis presiding.
Court “command[] [the trial court] to order the . . . official court reporter to make a

complete record of all proceedings.”

      J-M also filed a “Motion for Emergency Temporary Relief,” requesting a stay

of all trial court proceedings pending this Court’s resolution of its petition for writ

of mandamus. On June 11, 2021, we granted J-M’s request for emergency relief,

staying all proceedings in trial court case number 2018-10109.

      J-M has filed a motion to dismiss its petition for writ of mandamus. In the

motion, J-M represents that its request for relief in the mandamus petition “ha[s]

been rendered moot” because trial court case number 2018-10109 has been

transferred to the 55th District Court of Harris County, Texas and “a certified court

reporter [will be] present for trial proceedings.” J-M’s motion includes a certificate

of conference representing that no party opposes the relief requested in J-M’s motion

to dismiss its mandamus petition. See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant J-M’s motion, dismiss the petition for writ of

mandamus, and lift the stay imposed by our June 11, 2021 order. We dismiss all

pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Kelly, Guerra, and Farris.




                                           2